Citation Nr: 1002834	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  99-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability prior to March 30, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right total knee replacement beginning May 1, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The appellant joined the Arkansas National Guard in June 
1973, and she remained a member until April 1994.  She served 
an initial period of active duty for training (ACDUTRA) from 
August 1973 to December 1973.  She was also on ACDUTRA for 
two weeks in June 1993.  In addition, the appellant served on 
two periods of active duty special work (ADSW) from July 1991 
to April 1992, and from January 1993 to March 1993; ADSW is a 
form of ACDUTRA.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by which the RO denied the appellant's claim for an 
evaluation in excess of 10 percent for her right knee 
disability.  The Board remanded the case for additional 
development in July 2004.  While the case was in remand 
status, the RO issued a rating decision in April 2005, by 
which the evaluation for the right knee disability was 
increased from 10 to 30 percent, effective May 1, 2005 (the 
appellant had been assigned a temporary 100 percent 
evaluation from March 30, 2004 to April 30, 2005, while she 
convalesced from knee surgery).  However, it is presumed that 
the appellant is seeking the maximum benefit allowed by law 
and regulation for her disability, and "it follows that such 
a claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the Veteran's appeal continued.

In a decision dated in March 2006, the Board denied the 
Veteran's claim for an evaluation in excess of 10 percent for 
right knee disability prior to March 30, 2004; denied the 
Veteran's claim for an evaluation in excess of 30 percent for 
the residuals of a right total knee replacement beginning May 
1, 2005; and also denied a claim of entitlement to service 
connection for migraine headaches. 

By a decision dated in April 2008, the Court of Appeals for 
Veterans Claims (Court) affirmed that portion of the Board's 
decision insofar as it denied entitlement to service 
connection for migraine headaches.  With respect to the claim 
of entitlement to an evaluation in excess of 10 percent for 
right knee disability prior to March 30, 2004, the Court 
found that the Board's statement of reasons and bases was 
adequate in several respects, but that a remand was required 
for the Board to provide an adequate statement of reasons and 
bases regarding the matter of whether the Veteran was 
entitled a minimum compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Further, the Court vacated 
and remanded that portion of the Board decision that denied 
entitlement to a rating in excess of 30 percent beginning in 
May 1, 2005, for further development and adjudication, to 
include a new VA examination of the right knee.  The below 
action is directed in view of the Court's decision.

In addition to the matters adjudicated here, the Veteran has 
pending a separate appeal for entitlement to service 
connection for degenerative joint disease of the left knee, 
claimed as secondary to service-connected total right knee 
arthroplasty.  This separate appeal was the subject of a 
Board hearing dated in December 2007, before a Veterans Law 
Judge other than the undersigned, and was remanded by the 
Board to the RO/AMC in March 2008.  The claim of entitlement 
to service connection for degenerative joint disease of the 
left knee will be the subject of further adjudication by the 
Board if  and when the benefit sought is not granted in full 
by the RO/AMC and the case is returned to the Board for 
further appellate consideration.  Any such future Board 
decision as to the claim will include participation of the 
Veterans Law Judge who conducted the December 2007 Board 
hearing.  See 38 C.F.R. § 20.707.

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a total knee replacement beginning 
May 1, 2005, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 30, 2004, the appellant's right knee 
disability was manifested by complaints of pain and pain on 
use, with objective medical evidence of arthritis, crepitus, 
some swelling or effusion, no ligamentous laxity or 
instability and a range of motion measured at no less than 
zero to 110 degrees.  

2.  In consideration of the signs and symptoms of the 
Veteran's right knee disability for the period prior to March 
30, 2004, including pain and pain on use, crepitus, and 
swelling and effusion, limitation of motion of the right knee 
is most nearly approximated by limitation of flexion of 45 
degrees, notwithstanding flexion of 110 degrees as 
ascertained on physical examination in May 2001 and even 
greater range of motion on other physical examinations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee disability were not met prior to March 30, 2004.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her right knee increased rating 
claim.  The RO sent the appellant letters in November 2003, 
July 2004, October 2004, and November 2004, in which she was 
informed generally what was required to substantiate her 
claim, and of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  To the extent it may be contended 
that these letters did not provide adequate notice of what 
was required to substantiate her claim, any such error is no 
more than harmless, non-prejudicial error, since, in a 
January 2009 statement of the case, and in May 2003, February 
2004, and October 2005 Supplemental Statements of the Case 
(SSOCs), the RO informed the appellant of what the evidence 
had to show to establish entitlement to an increased 
evaluation for the right knee disability and the regulations 
and rating criteria for all potential higher ratings.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

While the required notice was not provided until after the RO 
initially adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which [s]he 
[was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 
122 (2004).  Consequently, the Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  As noted above, the 
Veteran has been informed as to the rating criteria for 
establishing a higher rating for right knee disability and 
the types of evidence that could substantiate her claim.  To 
extent effect she has not been informed as to the manner by 
which effective dates are assigned, such lack of notice is no 
more than harmless, nonprejudicial error, since the Board 
herein denies a rating in excess of 10 percent for right knee 
disability for the period prior to March 30, 2004, rendering 
any issue as to assignment of an effective date for a higher 
rating moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was informed about VA's duty to assist in the May 2003, July 
2004, October 2004, and November 2004 RO letters; the 
appellant was supplied with the text of 38 C.F.R. § 3.159 in 
the May 2003 and February 2004 SSOCs.  The appellant did not 
provide any information to VA concerning available treatment 
records that she wanted the RO to obtain for her that were 
not obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the VCAA.  Therefore, there is no duty to 
assist that was unmet.

By direction of the Court, the Board must remand matter of an 
increased rating for right knee disability for the period 
from May 1, 2005, forward, for further development and 
adjudication, to include a new VA examination.  However, 
prior to March 30, 2004, the Veteran's right knee disability 
was of a fundamentally different nature, since she has since 
undergone a right knee total arthroplasty.  A new VA 
examination would be of no benefit in ascertaining her 
condition prior to the date of her total knee replacement, 
and there is no indication or contention of any evidence not 
previously received that would pertain to the severity of her 
right knee condition prior to March 30, 2004.

Under these circumstances, a remand of the issue of a rating 
in excess of 10 percent for right knee disability prior to 
March 30, 2004, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant underwent a VA joints examination in October 
1998; she complained of right knee pain, popping sounds and 
the sensation of the knee slipping out of place.  She denied 
swelling and said that she did not take medication.  On 
physical examination, the appellant's gait was normal, but 
she favored the right knee slightly.  There was crepitation 
on flexion of the joint.  The appellant exhibited zero to 120 
degrees of motion, but not more due to pain.  There was no 
hyperextension of the knee, ligament laxity or effusion.  
Radiographic examination revealed no significant 
abnormalities.  

The appellant underwent another VA joints examination May 
2001; the examiner reviewed the claims file.  The appellant 
complained of right knee pain and said that her knee locked 
and that she experienced a collapsing feeling.  The appellant 
exhibited zero to 110 degrees of motion in the right knee, 
with pain at the endpoint.  There was slight retropatellar 
grating.  The lateral ligaments were stable.  Radiographic 
examination revealed mild degenerative changes, diagnosed by 
the examiner as degenerative arthritis.

Review of the post-service VA and private medical treatment 
records dated between 1992 and 2004 reveal similar complaints 
and findings for the right knee.  VA Radiographic examination 
in March 1999 revealed mild degenerative joint disease.
VA records show that, in January 2001, the appellant 
complained of knee pain.  There was no swelling or effusion 
on physical examination.  The appellant exhibited zero to 135 
degrees of joint motion.  The ligaments were all intact.  
Tenderness was noted.  Radiographic examination revealed 
early degenerative joint disease.  In September 2001, 
clinical findings included gross deformity with 
osteoarthritis and that the knees were without a significant 
increase in synovial fluid or joint laxity.  In June 2002, 
during treatment for migraines, the appellant's gait was 
described as being within normal limits.  

The private medical records indicate that the appellant 
complained of knee pain and swelling in January 2004.  Range 
of motion was 0 to 130 degrees.  There was tenderness to 
palpation over the medial joint line and slight effusion.  X-
rays revealed osteoarthritis of the medial compartment.  
There was crepitus.  The mortise was stable.  The treating 
physician commented that the Veteran had "very significant" 
osteoarthritis.  The treating physician discussed the option 
of an elective total knee arthroplasty, and the appellant 
underwent a right knee total replacement on March 29, 2004.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and weakness is as important as 
limitation of motion, and a part which becomes disabled on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Applicable regulations contain a number of provisions 
pertaining to rating of the knee joint.  

Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the right 
knee, but her flexion, as measured on examination, was 
limited at worst to 110 degrees prior to March 30, 2004.  The 
appellant has demonstrated pain on motion and pain on use; 
however, the limitation of flexion considered apart from 
factors such as pain and pain on use is not so limited as to 
warrant a compensable rating without consideration of other 
factors, such as pain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (requiring limitation of flexion to 45 degrees for 
a compensable rating).

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is loss of 
flexion, that is expected during flare-ups or with increased 
use, and the degree of pain he has.  With increasing levels 
of pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported.  No muscle atrophy or weakness has 
been demonstrated and there is no clinical evidence of any 
muscle spasm.   However, crepitus, effusion and tenderness 
were demonstrated clinically.  The objective medical evidence 
prior to March 30, 2004, does show findings of limitation of 
motion and x-ray evidence of degenerative changes.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion and pain are findings 
that could limit the appellant's functional ability; they are 
findings that more nearly approximate a finding of limitation 
of flexion in the knee to a compensable level, but not 
greater than 10 percent.  Hence, the evidence supports the 
assigned disability evaluation of 10 percent for the right 
knee disability prior to March 30, 2004.  Absent further 
symptoms such as muscle atrophy, weakness, or muscle spasm, 
the evidence of record does not support a rating in excess of 
10 percent for the right knee disability prior to March 30, 
2004, for the reason that there is no indication of 
disability meeting or approximating limitation of flexion to 
30 degrees, as would be required for a 20 percent rating 
under Diagnostic Code 5260.  Rather, the evidence indicates 
at most that although the Veteran had actual limitation of 
flexion of 110 degrees on examination, additional factors 
affecting functional limitation such as pain, pain on motion, 
crepitus, swelling, and effusion so affect the knee joint as 
to best approximate under the rating criteria a still 
substantially greater-than-measured limitation of flexion to 
45 degrees, as opposed to the measured 110 degree range of 
motion or the 60 degree limitation of flexion that would 
warrant no more than a noncompensable rating.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  The clinical evidence of record does not 
contain any findings of laxity or instability of the right 
knee.  Therefore, Diagnostic Code 5257 is not for 
application.  

It is again noted that the right knee disability rating 
assigned prior to March 30, 2004, was based on the limitation 
of functional ability due to factors such as pain on use, 
pain during flare-ups and increased use, crepitus, swelling, 
and effusion, and limitation of motion; the complaints of 
pain were clinically documented over several years.  X-rays 
confirmed arthritic changes beginning in March 1999.  

With respect to the claim of entitlement to an evaluation in 
excess of 10 percent for right knee disability prior to March 
30, 2004, the Court found in its April 2008 decision in this 
appeal that the Board's statement of reasons and bases, as 
generally set forth above, was adequate in several respects, 
but found a remand was required for the Board to provide an 
adequate statement of reasons and bases regarding the matter 
of whether the Veteran was entitled to a minimum compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted by the Court, Diagnostic Code 5003 provides in 
pertinent part as follows:

Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes 
for the specific joint or joints involved . . . .  
When, however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate diagnostic 
codes, a rating of 10 [percent] is for application 
for each such major joint or groups of minor 
joints affected by limitation of motion . . . .  
Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The Board has found, as described at length above, that 
objective medical evidence prior to March 30, 2004, does show 
findings of limitation of motion and X-ray evidence of 
degenerative changes.  The Board has further found that the 
10 percent disability rating assigned prior to March 30, 
2004, is warranted based on the limitation of functional 
ability due to factors such as pain during flare-ups and 
increased use, limitation of motion, and complaints of pain.  
Therefore, the Board has determined that the evidence of 
record best approximates a finding of limitation of flexion 
in the knee to a compensable level, but not greater than 10 
percent.   

That is, given the significant symptomatology and objective 
evidence of disability, the Board has found that the 
Veteran's right knee disability prior to her total knee 
replacement more nearly approximated flexion limited to 45 
degrees, warranting a compensable 10 percent rating, rather 
than the limitation of motion of 110 degrees found on 
examination or limitation to 60 degrees that would warrant no 
more than a noncompensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The Board was required to engage in 
this analysis pursuant to VA laws and regulations as 
construed by the Court; specifically, and as noted above, the 
Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to factors such as pain on use or due to 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board has considered the factors as discussed in DeLuca 
and Johnson regarding whether a compensable evaluation is 
warranted under the diagnostic code for limitation of flexion 
of the right knee (see 38 C.F.R. § 4.71a, Diagnostic Code 
5260) for the period prior to March 30, 2004.  It may no 
longer look to Diagnostic Code 5003 for assignment of a 
minimum compensable rating for arthritis of the right knee 
for this period.  

Under the specific and clear language of Diagnostic Code 
5003, only "[w]hen, however, the limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate diagnostic codes," a rating of 10 percent is for 
application for the joint affected, given that other 
requirements such as objective findings on examination are 
met (emphasis added).  Here, the Board has found that a 
compensable rating for right knee disability is warranted 
under the appropriate diagnostic code, i.e., Diagnostic Code 
5260.  Consequently, under the specific language of the 
applicable regulation, the criteria for a minimum compensable 
rating pursuant to Diagnostic Code 5003 are not met.  
Accordingly, a minimum compensable rating of 10 percent is 
not warranted pursuant to Diagnostic Code 5003 for the 
Veteran's right knee disability for the period prior to March 
30, 2004.

The Board finds no evidence that the appellant's service-
connected right knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
Prior to March 30, 2004, the appellant did not require 
frequent hospitalization for her right knee disability, and 
she has not demonstrated marked interference with employment 
caused by the right knee disability alone.  The appellant has 
not offered any objective evidence of any symptoms due to the 
right knee disability that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

The findings needed for the next higher evaluation in excess 
of 10 percent for the right knee disability prior to March 
30, 2004, are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against claim 
for a higher rating for right knee disability, the benefit-
of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. 
§ 5107; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for right knee 
disability prior to March 30, 2004 is denied.





REMAND

In an April 2008 memorandum decision, the Court vacated and 
remanded that portion of the Board's March 2006 decision in 
this appeal that denied entitlement to a rating in excess of 
30 percent for right knee total replacement beginning May 1, 
2005, for further development and adjudication, to include a 
new VA examination of the right knee.  See 38 U.S.C.A. 
§ 5103A(d).

Additionally, the Board notes that the law pertaining to the 
VCAA has evolved since the time of the Board's March 2006 
decision, and further that it is likely that the Veteran has 
received additional treatment for her right knee disability 
since that time.  Consequently, the RO should reissue VCAA-
compliant notice to the Veteran and seek any relevant 
treatment records for the period from May 1, 2005, forward 
that have not been previously obtained.  See 38 U.S.C.A. 
§§ 5103, 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to a rating in excess of 30 
percent for right total knee replacement 
beginning May 1, 2005, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  The Veteran should be apprised 
of what the evidence must show to support 
the claim, and the division of 
responsibility between her and VA in 
obtaining such evidence.  The Veteran should 
also be provided an explanation as to the 
type of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.


2.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated her right knee 
disability during the period from May 2005 
to the present.  After obtaining any 
appropriate authorizations for release of 
medical information, the RO should obtain 
records that have not been previously 
associated with the claims file from each 
health care provider the Veteran identifies.  
The Veteran should also be advised that with 
respect to private medical evidence she may 
alternatively obtain the records on her own 
and submit them to the RO.
  
3.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise. The purpose of the examination is 
to determine the current severity of the 
Veteran's right knee disability.

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the right knee.  
In providing this objective information, he 
should indicate whether there is likely to 
be any additional decrease in range of 
motion attributable to functional loss, due 
to any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

(d) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above.   

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


